Title: To George Washington from Alexander Donald, 20 June 1787
From: Donald, Alexander
To: Washington, George



Sir
Richmond 20th June 1787

I had the honour of receiveing your letter of the 2d Current—By which, I saw that the former remittance which I made you, at Docr Stewart’s desire, had got safe to hand, I now beg leave to trouble you with a further remittance of 306 65/90 th of a dollar, at the request of same Gentleman, which I hope will also reach you. I am with undissembled respect—Sir your mo: obt Sert

A. Donald

